The plaintiff in error, George Woodland, was convicted at the May, 1914, adjourned term of the District Court of Payne county on a charge of maintaining a place wherein intoxicating liquors were kept for sale, and his punishment fixed at a fine of $700.00 and imprisonment in the state penitentiary for a term of five years. No briefs have been filed on behalf of the plaintiff in error. It is suggested by counsel that the acting Governor granted a pardon to plaintiff in error subsequent to the filing of the appeal in this court, and that the appeal had been abandoned. There being no further reason why the cause should receive further consideration at the hands of this court, the appeal is dismissed.
DOYLE, P.J., concurs; FURMAN, J., absent.